Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…wherein at least one cooling line extends along the body up to the outlet element and comprises a body line section and an outlet element section….”  
Claim 1 recites “…the outlet element is provided at the front end…wherein at least one channel-like outlet nozzle is formed in the outlet element…wherein the flow cross-section of the cooling line decreases or remains the same toward the axial front end…”  It is unclear how a nozzle can be formed at the front end when the cross-section of the cooling line remains the same toward the axial front end/outlet nozzle/outlet element.
Claim 1 recites “…an axial front end…an outlet nozzle…an outlet element...”  It is unclear if the axial front end, outlet nozzle, and outlet element have separate and distinct structures of if they are the same structural element.
Claim 1 recites “…wherein at least a portion of the outlet element section of the cooling line is enclosed by and embedded in the body and extends from the outlet element axially rearward of the flange portion of the adapter sleeve.”  It is unclear how the outlet element section of the cooling line can extend from itself.  The outlet element section is formed by the section of the cooling line with the outlet element.
Claims 2, 5, 6, and 8-22 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 5, 6, 8, and 11-22is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by DE-202011004231, hereinafter DE’231.
Regarding claim 1, DE’231 discloses an adapter sleeve (See Figure 5) for inserting into an expansion chuck of a cutting device, the adapter sleeve comprising a substantially cylindrical body that defines a longitudinal axis (L) of the adapter sleeve and a seat area for a cutting tool (See Figure 5), and a flange portion 12 (See Figure 5), wherein the body comprises an axial front end and an axial rear end opposite the front end by means of which the adapter sleeve can be inserted into the expansion chuck of the cutting device (See Figure 1), with the flange portion 12 being disposed at the axial front end (See Figure 3) wherein an outlet element 13 is provided at the axial front end through which a coolant can be discharged toward the cutting tool, wherein at least one cooling line 9 extends along the body up to the outlet element and comprises a body line section and an outlet element section (See Figures 4 and 5), wherein at least one channel like outlet nozzle is formed in the outlet element and is in fluidic connection with the at least one cooling line (See Figures 4 and 5), and wherein the flow cross-section of the cooling line 9 decreases or remains the same toward the axial front end (See Figures 4 and 5); and wherein at least a portion of the outlet element section of the cooling line 9 is enclosed by and embedded in the body (See Figures 5 and 18) (Note: the cooling line is formed by the body such that it is at least partially enclosed by the body) and extends from the outlet element axially rearward of the flange portion of the adapter sleeve (Note: the outlet element section encompasses the outlet element 13 as 
Regarding claim 5, DE’231 discloses wherein a plurality of cooling lines 9 is provided that is evenly distributed over the perimeter of the body (See Figures 4 and 5), wherein each of the plurality of outlet nozzles 13 is assigned to each of the plurality of cooling lines 9 (See Figures 4 and 5).
Regarding claim 6, DE’231 discloses wherein the body line section 9 of the cooling line is designed as a cooling channel in the body (See Figures 4 and 5).
Regarding claim 8, DE’231 discloses wherein a plurality of outlet nozzles 13 is provided that is arranged along a circular line on the front end face of the body, and/or each have a circular outlet opening (See Figure 4).
Regarding claim 11, DE’231 discloses wherein the body has, at least sectionally, a peripheral bead in the region of the axial rear end and at a distance from the rear end face, wherein the bead has a smaller diameter (Note: annular recess positioned near the rear end of the adapter) (See Figure 3).
Regarding claim 12, DE’231 discloses wherein an inner thread is formed in the axial rear end by means of which a length adjustment screw 10 can be screwed in (See Figure 1).
Regarding claim 13, DE’231 discloses wherein at least one continuous slot 9 is formed in the body that extends parallel to the longitudinal axis (L) and/or up to the axial front end of the adapter sleeve (See Figure 3).
Regarding claim 14, DE’231 discloses wherein the at least one continuous slot 9 extends up to the front end face (See Figure 3).
Regarding claim 15, DE’231 discloses wherein the body is designed as a single piece, wherein the outlet nozzles 13 and/or the at least one cooling line 9 are/is designed without drilling (See Figures 3-5).
Regarding claims 16 and 17, the limitations “body is produced via a three dimensional printing method” and “three-dimensional printing method employs 1.2343 or 1.2344 metal powder” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Regarding claim 18, DE’231 discloses a cutting device with an adapter sleeve according to claim 1 (See Figure 1).
Regarding claim 19, DE’231 discloses wherein the cutting device has a seat section into which the adapter sleeve 7 is inserted, wherein a length adjustment screw 10 is provided that is coupled to the cutting device and adapter sleeve (See Figure 1).
Regarding claim 20, DE’231 discloses wherein the length adjustment screw 10 is coupled to the inner thread in the axial rear of the body (See Figure 1).
Regarding claim 21, DE’231 discloses wherein the adapter sleeve 7, by a stop surface of the outlet element opposite the front end face, lies directly on a mating surface of the seat section (See Figure 1).
Regarding claim 22, DE’231 discloses wherein a seal ring is not present between the adapter sleeve 7 and mating surface of the seat section (See Figure 19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-202011004231, hereinafter DE’231.
Regarding claim 2, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the flow cross-section of the outlet nozzle to be less than the flow cross section of the cooling line since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-202011004231, hereinafter DE’231, in view of Beckington (US 2007/0077132).
Regarding claims 9 and 10, DE’231 discloses the reducer sleeve of claim 1 as set forth above. DE’231 does not disclose wherein the outlet nozzle is arrange in the outlet element such that an outlet axis (A) of the outlet nozzle has an angle (a) essentially between 1° and 45° relative to the longitudinal axis (L) of the body.  .

Response to Arguments
Applicant's arguments filed 04/21/20 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics, followed by Examiner’s response.
Applicant respectfully asserts that this feature is neither taught nor suggested by DE’231, as any portion of the coolant arrangement of DE’231 which may be asserted to be an outlet element section of a cooling line is formed by the flange portion and therefore cannot extend axially rearward of the flange portion, particularly while remaining enclosed by and embedded in the body. 
Examiner respectfully disagrees.  As seen in Figure 19 of DE’231, the outlet element section encompasses the outlet element 13 as well as the portion of the coolant line rearward of the flange portion 12 directing the coolant toward the outlet element 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722